                                         Case 5:17-cv-00220-LHK Document 1367 Filed 01/18/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                          Case No.17-cv-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING SAMSUNG’S
                                                                                            ADMINISTRATIVE MOTION TO
                                  14             v.                                         SEAL
                                  15     QUALCOMM INCORPORATED,                             Re: Dkt. No. 1360

                                  16                     Defendant.
                                  17

                                  18          Before the Court is Samsung’s administrative motion to seal portions of trial testimony and

                                  19   trial exhibits to be introduced on January 22, 2019. ECF No. 1360. Applying the compelling

                                  20   reasons standard, the Court orders as follows:

                                  21
                                           Document                         Pages                                    Ruling
                                  22
                                        QX0558A            SFT-0014133 to SFT-0014134, selected        GRANTED.
                                  23                       numbers
                                        Deposition of      58:22, 58:25, 59:1, 59:4, 106:6, selected   GRANTED as to the selected
                                  24    Injung Lee         numbers                                     numbers, which are enclosed in red
                                  25                                                                   boxes. Samsung does not seek to
                                                                                                       seal the yellow highlighted portions
                                  26                                                                   of the testimony.

                                  27
                                                                                        1
                                  28
                                       Case No. 17-cv-00220-LHK
                                       ORDER GRANTING SAMSUNG’S ADMINISTRATIVE MOTION TO SEAL
                                         Case 5:17-cv-00220-LHK Document 1367 Filed 01/18/19 Page 2 of 2



                                          Document                          Pages                                   Ruling
                                   1
                                        QX9331            SFT-07228696 and SFT-07228697,             GRANTED.
                                   2                      selected portions
                                   3          Samsung shall file a redacted version of the above documents consistent with this Court’s

                                   4   sealing rulings by Tuesday, January 22, 2019 at 12:00 p.m.

                                   5   IT IS SO ORDERED.

                                   6

                                   7   Dated: January 18, 2019

                                   8                                                 ______________________________________
                                                                                     LUCY H. KOH
                                   9                                                 United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                       2
                                  28
                                       Case No. 17-cv-00220-LHK
                                       ORDER GRANTING SAMSUNG’S ADMINISTRATIVE MOTION TO SEAL
